UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


PATRICIA SWITZER,                                §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §            CIVIL ACTION NO. 1:18-CV-066
                                                 §
LOREN TIMOTHY BEACH and                          §
BEACH TRANSPORT, INC.,                           §
                                                 §
                Defendants.                      §

                                MEMORANDUM AND ORDER

         Pending before the court is Plaintiff Patricia Switzer’s (“Switzer”) Motions in Limine

(#31-1) and Defendants Loren Timothy Beach and Beach Transport, Inc.’s (collectively,

“Defendants”) objections (#35). Having considered the motions, the responses, and the applicable

law, the court is of the opinion that Switzer’s motions should be granted in part and denied in part.

I.       Motions in Limine

         A motion in limine “is not a definitive ruling on the admissibility of evidence.” Pact XPP

Tech., AG v. Xilinx, Inc., No. 2:07-CV-563-RSP, 2012 WL 2774971, at *1 (E.D. Tex. May 13,

2012); see Craig v. Director, TDCJ-CID, No. 5:07-CV-167, 2013 WL 4711483, at *10 (E.D.

Tex. Aug. 30, 2013). Rather, an order granting a motion in limine is an order requiring the

proponent of the evidence to approach the bench and seek leave of court prior to offering the

disputed evidence at trial. Craig, 2013 WL 4711483, at *10. The United States Court of Appeals

for the Fifth Circuit has observed that “[m]otions in limine are frequently made in the abstract and

in anticipation of some hypothetical circumstance that may not develop at trial.” Collins v. Wayne

Corp., 621 F.2d 777, 784 (5th Cir. 1980). Nonetheless, they are well-established devices that

streamline trials and settle evidentiary disputes in advance, so that trials are not interrupted mid-
course for the consideration of lengthy and complex evidentiary issues. United States v. Tokash,

282 F.3d 962, 968 (7th Cir.), cert. denied, 535 U.S. 1119 (2002). Motion in limine rulings “are

not binding on the trial judge, however, and the judge may always change [her] mind during the

course of a trial.” Ohler v. United States, 529 U.S. 753, 764 n.3 (2000); accord Luce v. United

States, 469 U.S. 38, 41 (1984) (noting that in limine rulings are always subject to change,

especially if the evidence unfolds in an unanticipated manner).

       Plaintiff has filed thirty motions in limine requesting rulings on a variety of matters.

Defendants do not oppose a number of Switzer’s motions, and these motions are GRANTED.

Switzer’s remaining motions are addressed below.

       1.      Switzer’s Motion in Limine 12: Drinking, Smoking, and Drug Habits

       Switzer’s Motion in Limine 12 requests that Defendants’ counsel refrain from asking

questions pertaining to Switzer’s personal habits, such as drinking, smoking, or drug use, as there

is no allegation or contention that Switzer was intoxicated or under the influence at the time of the

accident made the basis of the lawsuit (the “Accident”). Defendants object to this request on the

grounds that Switzer’s social activities are relevant to the lawsuit for the purpose of contesting her

non-economic damages for physical pain and mental anguish. Defendants anticipate offering

evidence that highlights Switzer’s continued involvement as a Parrot Head Club member through

witnesses Alejandro Enriquez and Carlos Campos. The court agrees that Switzer’s social activities

since the Accident are relevant to the alleged damages associated with said incident. The court,

however, does not find specific inquiries into Switzer’s drinking, smoking, or drug habits to be

proper, although such habits may be apparent from the context of her social activities. Therefore,

Defendants are permitted to inquire into Switzer’s social activities or the events she attends or does

                                                  2
not attend, including the name of such events. Defendants should not, however, specifically ask

whether Switzer engages in drinking, smoking, or drug use or delve into the particularity of such

habits. Nevertheless, Beach may inquire about the nature of the activities, including Parrot Head

Club events. Switzer’s Motion in Limine 12 is, therefore, GRANTED IN PART, subject to these

exceptions.

       2.      Switzer’s Motion in Limine 26: Payment to Medical Providers

       Switzer asks the court to direct Defendants to refrain from mentioning, inquiring, or

implying that any of Switzer’s medical providers have been guaranteed payment from the

settlement or verdict of this case. Switzer asserts that such evidence is: (1) not relevant as Switzer

is personally liable for her medical expenses incurred regardless of the outcome of this litigation,

and (2) prejudicial. Defendants oppose this request because Plaintiff’s Exhibit 1, an unredacted

letter of protection to Dr. Yury Sless (“Dr. Sless”)—Switzer’s treating healthcare

provider—directly contradicts Switzer’s Motion in Limine 26. Plaintiff’s Exhibit 1 is a letter to Dr.

Sless, which states that Switzer will reimburse Dr. Sless for the medical expenses Switzer will

incur for his services through the anticipated outcome of the case. Defendants should not offer

evidence or request information regarding whether Switzer’s medical providers have been

guaranteed payment from the settlement or verdict in this case, unless Switzer’s counsel offers or

asks questions regarding Plaintiff’s Exhibit 1 or any similar evidence or states that no medical

providers have been guaranteed such payments.           Switzer’s Motion in Limine 26 is, thus,

GRANTED IN PART, subject to these exceptions.




                                                  3
       3.      Switzer’s Motion in Limine 30: Injuries to Others

       Switzer requests that Defendants’ counsel refrain from mentioning and/or inquiring into the

nature and extent of the injuries sustained by other occupants of the vehicle during the Accident.

Defendants argue that the lack of injuries to the other occupants is relevant to the jury’s evaluation

of the severity of the impact and her claimed damages resulting from the impact. The court finds

that the injuries to the other occupants of the vehicle, or lack thereof, are irrelevant with regard

to the severity of the impact as to Switzer and her resulting damages. Namely, such information

does not have the tendency to make Switzer’s injuries and alleged damages more or less probable.

The other individuals were not similarly situated, as they were positioned elsewhere in the vehicle

and did not react the same during the incident. FED. R. EVID. 401(a). Switzer’s Motion in Limine

30 is GRANTED.

II.    Conclusion

       Consistent with the foregoing analysis, Switzer’s Motions in Limine 1 through 11, 13

through 25, and 27 through 30 are GRANTED. Switzer’s Motions in Limine 12 and 26 are

GRANTED IN PART AND DENIED IN PART.


         SIGNED at Beaumont, Texas, this 26th day of July, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
